On Petition for Rehearing.
[Decided July 12, 1904.]
Per Curiam.
The appellant has filed a petition for a modification of the opinion of this court filed in this cause on April 4, 1904. It will be shown, by an examination of the said opinion, that the superior court adjudged the mortgage executed by appellant to Ida J. Moore to be a valid lien upon all the lands in controversy in this action. Rut it was further adjudged that the interest of appellant in the land should be primarily subject to the mortgage lien. After the lien of the mortgage had been established by the judgment of the court, the action was dismissed as to the mortgagee, at the instance of the respondents. The *553finding of the court that the mortgage was a lien upon the entire land in dispute having been accepted and acquiesced in by the respective parties to the action, we deemed the controversy in that regard at an end, and therefore refrained from discussing the question at length on the appeal.
It was stated, in effect, in the opinion heretofore filed in this cause, that the appellant’s two-fifths interest in the land was subject to the mortgage to Ida J. Moore. But it was not stated therein that the remaining three-fifths of the premises, awarded to the respondents, was also subject to the lien of that mortgage; and, for that reason, appellant asks to have the opinion so modified as to express more clearly the real meaning and intention of the court with respect to that matter. We did not suppose that it would be inferred, from anything that was said in the opinion, that it was the intention of the court to modify or reverse the ruling of the superior court fixing the status of the mortgage. As we have already intimated, we did not consider that question an issue in the case, as presented to this court. The superior court awarded only one-fifth of the land to appellant. But this court, after a careful consideration of the evidence, concluded that he was entitled to two-fifths thereof, subject, however, to the mortgage, and therefore directed the trial court to enter a judgment to that effect. And when we stated that appellant’s said interest in the property was subject to the mortgage of Ida J. Moore, we supposed it would be understood, although not so stated, that the respondents’ interest therein was also subject to the lien imposed upon it by the same instrument, and validated by the judgment of the court above mentioned. But, inasmuch as a doubt has arisen in the minds of counsel as to our decision in regard to that matter, we *554will again say that it Was not our intention to annul, modify, or change the ruling of the lower court as to tlio validity of this mortgage, but simply to show that the lien extended to, and was binding upon, the interests of all parties, as finally determined by this court.
The appellant also asks that interest on $810, which was found to be due him from the respondents, be allowed from the date of the judgment appealed from, instead of from the date of the final judgment, as specified in the opinion of the supreme court. But, inasmuch as we are still of the opinion that appellant is entitled to interest on his demand only from the time when the amount thereof was finally determined, we are not inclined to grant this request. We are also of the opinion that it was not inequitable, under the circumstances appearing in this case, to refuse to allow costs to either party, and appellant’s request to recover the costs of the appeal is likewise denied.